  8:17-cr-00025-LSC-MDN Doc # 115 Filed: 09/02/20 Page 1 of 2 - Page ID # 288



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:17CR25

        vs.
                                                               ORDER ON APPEARANCE FOR
JESSI L. JENSEN,                                             SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on September 2, 2020 regarding Second Amended
Petition for Offender Under Supervision [107]. Kelly Steenbock represented the defendant. Lecia
Wright represented the government.       The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Amended Petition for Offender Under
Supervision [94]. The government’s oral motion to dismiss Amended Petition for Offender Under
Supervision [94] is granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in
Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
9:00 a.m. on September 10, 2020.
        The government moved for detention based upon danger.             The defendant requested a
detention hearing which was held. The defendant met his burden to establish by clear and convincing
evidence that he will not flee or pose a danger to any other person or to the community. Fed. R. Crim.
P. 32.1(a)(6). The government’s motion for detention is denied, and the defendant shall be released
on the current terms and conditions of supervision to include that he shall reside with Brad Sailers
pending acceptance into Sunrise Place or The Link. 18 U.S.C. § 3143(a)(1).

        IT IS SO ORDERED.

        Dated this 2nd day of September, 2020.

                                                        BY THE COURT:
8:17-cr-00025-LSC-MDN Doc # 115 Filed: 09/02/20 Page 2 of 2 - Page ID # 289




                                        s/ Susan M. Bazis
                                        United States Magistrate Judge




                                    2
